Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose “extracting a video or audio feature when an absence of a code is detected in a monitored audio or video media feed and processing the extracted feature using neural network by comparing the output of the neural network to a threshold value used to determine whether the monitored media is a predicted boring media and wherein a notification is sent to a server when the media is not a predicted boring media” as recited in the independent claims.  All limitations taken together as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Mello USPG_Pub. 20080140479 (Para. 40) discloses monitoring a media feed to detect the presence of a code, however, Mello does not disclose “extracting a video or audio feature when an absence of a code is detected in a monitored audio or video media feed and processing the extracted feature using neural network by comparing the output of the neural network to a threshold value used to determine whether the monitored media is a predicted boring media and wherein a notification is sent to a server when the media is not a predicted boring media” as recited in the independent claims.  Corley, USPG_Pub. 2004/0088406 (fig. 6, entire) discloses monitoring metric vales with a defined period of time and if the value exceeds a threshold sending a notification, however Corley alone or in combination with Mello fails to teach or to reasonably disclose “extracting a video or audio feature when an absence of a code is detected in a monitored audio or video media feed and processing the extracted feature using neural network by comparing the output of the neural network to a threshold value used to determine whether the monitored media is a predicted boring media and wherein a notification is sent to a server when the media is not a predicted boring media” as recited in the instant application .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423